Title: From George Washington to Chastellux, 18 August 1786
From: Washington, George
To: Chastellux, François-Jean de Beauvoir, marquis de



My dear Marquis
Mount Vernon 18th Augt 1786

I cannot omit to seize the earliest occasion, to acknowledge the receipt of the very affectionate letter you did me the honor of writing to me on the 22d of May; as well as to thank you

for the present of your Travels in America and the Translation of Colonel Humphreys’ Poem, all of which came safely to hand by the same conveyance.
Knowing as I did, the candour liberality & philanthropy of the Marquis de Chastellux, I was prepared to disbelieve any imputations that might militate against those amiable qualities. For characters & habits are not easily taken up, or suddenly laid aside. Nor does that mild species of philosophy, which aims at promoting human happiness, ever belye itself by deviating from the generous & godlike pursuit. Having, notwithstanding, understood that some misrepresentations, of the work in question, had been circulated; I was happy to learn that you had taken the most effectual method to put a stop to their circulation, by publishing a more ample and correct Edition. Colo. Humphreys (who spent some weeks at Mount Vernon) confirmed me in the sentiment, by giving a most flattering account of the whole performance. He has also put into my hands the translation of that part in which you say such, & so many Handsome things of me; that (altho’ no sceptic on ordinary occasions) I may perhaps be allowed to doubt whether your friendship & partiality, have not, in this one instance, acquired an ascendency over your cooler judgement.
Having been thus unwarily, and I may be permitted to add, almost unavoidably betrayed into a kind of necessity to speak of myself, and not wishing to resume that subject, I chuse to close it forever by observing; that as, on the one hand, I consider it as an indubitable mark of mean-spiritedness & pitiful vanity to court applause from the pen or tongue of man; so on the other, I believe it to be a proof of false modesty or an unworthy affectation of humility to appear altogether insensible to the commendations of the virtuous & enlightened part of our species. Perhaps nothing can excite more perfect harmony in the soul, than to have this string vibrate in unison with the internal consciousness of rectitude in our intentions, and an humble hope of approbation from the supreme disposer of all things.
I have communicated to Colo. Humphreys that paragraph in your letter which announces the very favourable reception his Poem has met with in France. Upon the principles I have just laid down he cannot be indifferent to the applauses of so enlightened a nation, nor to the suffrages of the King & Queen

who have been pleased to honour it with their royal approbation.
We have no news on this side the Atlantic, worth the pains of sending across it—The Country is recovering rapidly from the ravages of War—The seeds of population are Scattered far in the wilderness—Agriculture is prosecuted with industry—The works of peace such as opening rivers, buildg bridges &ca are carried on with spirit—Trade is not so successful as we could wish—Our state govermts are well administered—Some objects in our fœderal system might probably be altered for the better. I rely much on the good sense of my Countrymen & trust that a superintending Providence will disappoint the hopes of our enemies—With sentiments of the sincerest friendship I am, my dear Marqs Yr Obedt and Affecte Servt

Go: Washington

